El Juez Asociado Sr. del Toeo,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia de la Corte de Distrito de Mayagüez declarando sin lugar cierta demanda sobre rescisión de contrato esta-blecida por Agustín Hernández Mena contra Arturo Rosado Fussá y Julio Medina González.
En la demanda se alega que el demandante, el 19 de agosto de 1909, obtuvo una sentencia a su favor y en contra de Julio Medina González, por la suma de $1,480.95, cuya sentencia fué inscrita y pasada al índice del libro registro de senten-cias del Registro de la Propiedad de Mayagüez el 17 de enero de 1910, a los efectos de la ley sobre gravámenes por sentencia, hallándose dicha inscripción vigente en la actua-lidad.
■Que en la ejecución de la sentencia de 19 de agosto de 1909, el demandante, el 29 de octubre de 1910, embargó todo el derecho que el deudor Medina tuviera en cierta porción de terreno de doce cuerdas situada en el barrio de Sábalos, de Mayagüez, y señalado el 24 de noviembre de 1910 para la subasta, fué ésta suspendida a virtud de una demanda de tercería interpuesta por Arturo Rosado Fussá reclamando como suya la dicha porción de terreno embargada.
*177Que el pleito de tercería, en el cual alegó Rosado que había comprado la porción de terreno a Medina por escritura pú-blica otorgada el 12 de enero de 1910, fué fallado finalmente a favor de Rosado y el demandante en este pleito, Agustín Hernández Mena, se vió obligado a satisfacer al tercerista Rosado las costas del procedimiento.
Que la porción de terreno de que se trata, vendida por Medina a Rosado el 12 de enero de 1910, no estaba inscrita en el registro de la propiedad, y Rosado tramitó un expe-diente para acreditar su dominio sobre la misma y obtuvo una sentencia favorable el 25 de febrero de 1911 que fué ins-crita en el registro de la propiedad.
Que Rosado antes y al tiempo de comprar la porción de terreno, al interponer la tercería y al iniciar el expediente de dominio, sabía y le constaba: (a) que el vendedor Medina era deudor por sentencia firme de Agustín Hernández Mena, (b) que Medina se había constituido en insolvencia, y (o) que al inscribir la sentencia de dominio en el registro, estaba ya inscrita y pasada al índice del libro registro de sentencias del mismo registro, la sentencia de 19 de agosto de 1909 dic-tada a favor de Hernández Mena y en contra de Medina Gon-zález, pendiente aún de satisfacer en su totalidad.
Que la venta de Medina a Rosado fué hecha en fraude de acreedores y con el propósito deliberado de que el deman-dante no pudiera hacer efectiva la sentencia que había obte-nido contra el vendedor Medina.
Y que el único medio que el demandante tiene para cobrar lo que se le debe, es pedir la rescisión del contrato de com-praventa celebrado entre' Medina y Rosado, ya que el pri-mero se ha constituido en estado de insolvencia voluntaria.
El demandado Julio Medina no contestó la demanda y el otro demandado Rosado Fussá lo hizo aceptando algunos de sus hechos, negando otros y alegando como materia nueva que en efecto había comprado la porción de terreno de que se trata a Julio Medina González el 12 de enero de 1910 no estando en esa fecha inscrita en el registro de sentencias del *178Registro de la Propiedad de Mayagüez la sentencia obtenida por Hernández Mena en contra de Medina González, y qne babía tramitado públicamente, desde diciembre de 1910 basta febrero de 1911, sn espediente de dominio de la repetida por-ción de terreno y Agustín Hernández Mena no compareció a oponerse dentro del plazo qne concede la ley y qne se fijó en los edictos publicados.
El 23 de octubre de 1913 se celebró el juicio y la corte, el 31 del propio mes, dictó sentencia, declarando sin lugar la demanda, sin especial condenación de costas.
En su relación del caso y opinión, la corte de distrito consignó que babía estudiado la evidencia practicada y babía llegado a la conclusión de que el demandante no babía pro-bado todos los becbos esenciales y necesarios de su demanda constitutivos de la causa de acción ejercitada en la misma. La prueba se ba incluido en una exposición del caso debida-mente preparada y certificada.
Veamos, en primer término, si es o nó aplicable a este caso la ley sobre gravámenes por sentencias' de 1906, Leyes de Puerto Rico, 1906, p. 77. El demandante alega que la sentencia de 19 de agosto de 1909 se registró1 en el libro regis-tro de sentencias del Registro de la Propiedad de Mayagüez y se pasó al índice el 17 de enero de 1910.' A partir de esa fecha fué que, de acuerdo con la sección 6 de la indicada ley, tenía la sentencia inscrita y pasada al índice el efecto de un gravamen sobre todos los inmuebles del demandado no exentos de embargo, radicados en el distrito, y sobre todos los que pudiera, adquirir posteriormente en dicho distrito, teniendo dicho gravamen el alcancé y prelación que se deter-mina en el párrafo 4 del artículo 1824 del Código Civil. Véase la decisión de esta Corte Suprema en el caso de Hernández v. Medina et al., 19 D. P. R., 88, en la que se estudia con alguna extensión el origen y los efectos de la ley sobre gravámenes por sentencia de 1906.
La venta de Medina a Rosado, cuya rescisión solicita el demandante en este pleito, tuvo lugar por escritura pública *179otorgada el 12 de enero de 1910, esto es, con anterioridad al registro de la sentencia de 19 de agosto de 1909, verificado el 17 de enero de 1910. Siendo esto así, es bien claro qne no tiene aplicación a este caso la ley sobre gravámenes por sen-tencia a qne nos liemos venido refiriendo.
El hecho de qne ya estuviera la sentencia de 19 de agosto ■de 1909 inscrita y pasada al índice cuando Rosado inscribió la sentencia de dominio que obtuvo a su favor a virtud del expediente que tramitara al efecto, no varía la naturaleza ■del caso, pues la verdadera fecha en que Rosado adquirió la propiedad del inmueble de que se trata en este pleito, no fué la de la inscripción de la sentencia de dominio en el regis-tro, sino la de la escritura de compraventa otorg-ada el 12 ■de enero de 1910. Si en esta ultima fecha adquirió el domi-nio libre del gravamen de la sentencia de 19 de agosto de 1909, libre de ese gravamen pudo inscribirlo luego, como lo inscribió, en el registro de la propiedad. Véase el caso de la Sociedad de Auxilio Mutuo v. Rossy, 17 D. P. R., 83.
Tampoco puede invocar Hernández Mena carácter de ter-cero respecto de la venta hecha por Medina a Rosado en ■escritura pública de 12 de enero de 1910 para acogerse al artículo 25 de la Ley Hipotecaria, pues en la fecha expre-sada no tenía aquél gravamen alguno sobre los bienes de Medina según la ley sobre gravámenes por sentencia de 1906. La expresada escritura produjo efecto contra Hernández Mena desde la fecha de su otorgamiento.
El artículo 1264 del Código Civil revisado, en su párrafo 2°.. dice así:
“Artículo 1264. — * * *.
“También se presumen fraudulentas las enajenaciones a’título •oneroso, hechas por aquellas personas contra las cuales se hubiese pronunciado antes sentencia condenatoria en cualquier instancia, o ■expedido mandamiento de embargo de bienes.”
Para que tenga lugar el caso a que el precepto legal trans-crito se refiere, es necesario que concurran las siguientes circunstancias:
*180(a) que se dicte' una sentencia condenatoria contra una persona, o que se expida un mandamiento de embargo contra sus bienes;
(b) que esa persona venda sus bienes a otra que tam-bién tenga conocimiento de la sentencia o del embargo; y
(c) que exista un acreedor perjudicado por la enajena-ción que carezca de todo otro recurso legal para obtener la reparación del perjuicio.
Las circunstancias que liemos señalado con las letras a y c se desprenden claramente del artículo 1264 del Código Civil que en lo pertinente dejamos transcrito, y del. 1261 del mismo cuerpo legal, que copiado a la letra dice así:
“Artículo 1261. — La acción de rescisión es subsidiaria; no podrá ejercitarse sino cuando el perjudicado carezca de todo otro recurso legal para obtener la reparación del perjuicio.”
La circunstancia marcada con la letra b, se infiere de una interpretación racional del repetido artículo 1264 y de la acción tomada por la Legislatura al decretar en 1906 la ley sobre gravámenes por sentencia.
Comentando Scaevola el artículo 1297 del Código Civil es-pañol, igual al 1264 del nuestro, se expresa como sigue:
“Ultimamente, el código no lo dice, pero es indudable que el fraude requiere en este caso, como preciso, el conocimiento por el enajenante del embargo o condena a que se habían sujetado sus bienes. La prueba de esta falta de conocimiento será una cansa decisiva para contradecir en juicio la presunción legal.” 20 Scaevola: Código ' Civil: 941.
Y si, según el comentarista Scaevola, se requiere el cono-cimiento del embargo o condena por parte del enajenante, por lo menos la misma razón existe para que se requiera tal conocimiento por parte del adquirente.
Veamos añora si las circunstancias que la ley exige y que se alegaron debidamente en la demanda, tuvieron en el juicio demostración cumplida.
*181La primera quedó demostrada plenamente. Cnando Medina González en 12 de enero de 1910 vendió a Rosado la por-ción de terreno de que se trata, se había ya dictado en contra del vendedor y a favor del demandante en este caso, Hernán-dez Mena, la sentencia de 19 de agosto de 1909, pendiente en 12 de enero de 1910 de satisfacer en sn totalidad.
La segunda no quedó suficientemente demostrada a jui-cio del tribunal sentenciador. El demandante alegó que el demandado Rosado al comprar sabía que Hernández Mena había obtenido una sentencia contra el vendedor que no es-taba satisfecha y que la venta de Medina a Rosado se hizo con el propósito deliberado de perjudicarlo. En el acto de la vista el dicho demandante presentó como única prueba de su alegación su propia declaración jurada en la cual se produjo como sigue:
“* * *. En noviembre o diciembre de 1909, no recuerdo per-fectamente, tuve conocimiento de que el Sr. Medina y el Sr. Arturo Rosado, tenían el negocio de compraventa de un terreno. Como Medina me debía dinero, fui al registro a ver si tenía inscrito algo, pero no encontré nada; entonces, un día de dicho mes, encontré al Sr. Arturo Rosado en la Calle de la Candelaria, en coche, le hice parar, él accedió y le indiqué que había sido informado de que tenía un negocio de compraventa de un terreno de Julio Medina, me dijo que no, al contestarme que no, le dije, le pregunto a Yd. porque Julio Medina me está debiendo a mí una cantidad de dinero procedente de una demanda de la corte de distrito. Entonces él dijo que no sabía nada de eso, y nos despedimos.”
El demandado Rosado también declaró bajo juramento en el juicio y negó la certeza de las afirmaciones del deman-dante. La prueba resultó, pues, contradictoria y el conflicto fué resuelto por la corte de distrito, según se desprende de su sentencia en favor del demandado. Y como el deman-dante y apelante no nos ha demostrado que al actuar así la corte sentenciadora lo hizo movida por pasión, prejuicio o parcialidad, o que cometiera algún error manifiesto, noso-*182tros aceptaremos la apreciación del tribunal inferior como la justa y procedente en este caso.
Habiendo llegado a la anterior conclusión, se liace inne-cesario investigar si concurre o nó la tercera de las circuns-tancias necesarias para integrar la causa de acción ejerci-tada. Faltando como falta una de ellas, no es posible que pueda prosperar la demanda que fué, en tal virtud, debida-mente desestimada.
Por las razones expuestas, debe declararse sin lugar el recurso establecido y confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.